Tuck, J.,
delivered the opinion of this court:
The admissions of fact, to be found in the agreement, on which this case was tried, render it unnecessary to examine the points that were so fully argued at the bar, touching the inter-state rights of Maryland and Virginia. It is admitted that the property on which this tax was assessed, lies within the limits of Washington county, in this State,' this brings it under the operation of the 17th section of the Act of 1852, ch. 337, which provides, that where the office of a turnpike, railroad, canal, or other improvement corporation, is not within the State, “the assessable properly of such corporation shall be valued and assessed in the county in which it is situated.” We agree, in opinion, with the judge beiow, that this bridge-property was a proper subject of taxation under that Act. It is plain, upon the words of the Act, and need not be amplified. Howell’s case, 3 Gill, 14. 4 Peters, 563.
The questions, relating to the manner of making the assessment, and the proceedings of the commissioners of Washington county, are more difficult of solution; but upon the best consideration we have been able to bestow upon them, we have reached the conclusion, that the views of the learned judge cannot be sustained.
Taxes are laid for the support of government, and all property made liable for contribution to this object by the Constitution and laws, ought to be embraced in assessments for that purpose. It is not only the duty of the Legislature to reach all descriptions of property, for the sake of justice to all the citizens, but the interests of the State require it. To this end the *24(ax laws have made provision for the correction of errors on the part of the assessors, by appeal to designated tribunals; so that if they perform their duty, excessive valuations are not likely to occur; nor will any persons escape, whose property is liable to be taxed. But assessments ought not to be vacated, and the particular property released altogether, because the public officers have not strictly followed the provisions of law, which are merely directory. It is not said any where that the assessment shall be invalid if such directions are not complied with. For example, suppose the commissioners neglect to have lists prepared and deposited in the clerk’s office, or the clerk were to omit his duty in that behalf, as required by the 25th section of the Act of 1852, ch. 337, would the whole assessment be inoperative, and all the property of such county discharged from its contribution to the public expenses'? In the case of Young vs. The State, 7 G. & J., 253, where a sheriff’s bond had not been executed according to law, it was held that the parties were liable; that the formalities were required for the public security, and not for the benefit of the obligors. It was also said, “substance, and not form, is to control the construction of legislative enactments, prescribing a mode in which acts are to be done.” Where provision is made for the relief of property owners against the improper exercise of the taxing power, the law expects those concerned to be diligent in protecting their interests; and if they omit the opportunity, they cannot be relieved in equity, if at all, unless a strong case is presented, showing, among other things, that they have not been altogether in default in availing of the means provided by the tax laws. And there must be something more than legal error assigned: it'must present facts appealing to the conscience of the court, to prevent wrong and injustice. 6 Gill, 391. 6 G. & J., 312.
It is not averred here that the assessment was excessive, or that it was made without notice to the owners, and that they had no knowledge, until after the time for appealing to the commissioners had expired, even conceding that these aver-*25merits would have entitled the company to relief. The ground of the equity is, that the property is not taxable at all, and that the assessment had not been made and returned according to the law. If the objection as to the manner of making and returning the assessment, is merely technical, and goes to matters of form, and not to substance, this court ought not to interfere. It is not pretended that the bridge-property of the company was not assessed. The case shows that, if they pay this tax, they will pay on their own property and on none other. The answer shows that they bad knowledge of the assessment: and no reason is assigned for their not going before the commissioners to have the supposed errors corrected. The entries in the books sufficiently identify the property. ' The complaint is, that their property is entered in the name of the “Po.tomac Bridge Company,” which is not their corporate title, and the proceeding- was commenced, not to correct the error by having the proper name inserted on the books, and thereby charge the real owner, but to avoid payment, altogether. We have no power to make the correction, for the benefit of the public, which the commissioners might have done, and if courts of equity were to interfere in such cases,’parties taxed, instead of going before the proper tribunal to have errors corrected, and thereby, whilst protecting themselves, secure to the State or county their just demands against the property, would wait until the time had elapsed, and then, by proceeding in equity, escape altogether. 6 Gill, 391.
Much stress was laid on the 25th section of the Act, as showing that some important privilege was designed to be conferred on property owners, and that this property had not been properly set out in the lists placed in the clerk’s office. It will be observed that the lists are required to be made out in March, after the assessments are corrected in January, in which month the commissioners are required to meet. Hence, it, is clear that, the supposed error in this list did not injure the company, nor so mislead their officers as to the property and the owner, thereby preventing their application to the board of *26commissioners in proper time. All persons must take notice of the law. The Act of Assembly requires public notice to be given of the meetings of the commissioners. The Act and the publication impute notice to ail persons, whether they have actual information or not. The 26th section of the Act authorized the commissioners to increase or abate valuation, and to exclude property which had been improperly valued. It is well settled that, where such remedy is afforded, a court of equity has no jurisdiction to make corrections. Methodist Protestant Church vs. Mayor C. C. of Balt., 6 Gill, 391.
(Decided November 2nd, 1861.)
For these reasons the decree must be reversed and the bill dismissed.

Deci'ee reversed and bill dismissed.